Case 5:19-cv-00053-TBR-LLK Document 28 Filed 05/27/20 Page 1 of 10 PageID #: 217




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                           CIVIL ACTION NO. 5:19-CV-53-TBR-LLK

 MARQUITA ASKEW,                                                                     PLAINTIFF

 v.

 MATTHEW WENTWORTH,                                                                DEFENDANT

                                  MEMORANDUM OPINION

        This matter is before the Court on Defendant Matthew Wentworth’s Motion for Summary

 Judgment. [DN 15]. Plaintiff Marquita Askew has not responded and the deadline to do so has

 passed. This matter is ripe for adjudication. For the reasons set forth herein, Defendant’s Motion

 for Summary Judgment, [DN 15], is GRANTED. The Court will enter a separate Order and

 Judgment contemporaneous to this Memorandum Opinion.

                                        BACKGROUND

        Plaintiff Marquita Askew is the owner of property situated at 2630 North Friendship Road,

 Paducah, Kentucky. [DN 1 at 7]. Ms. Askew is married to Anthony Fagan. [DN 15-1 at 64]. In

 2018, the Paducah Police Department conducted a narcotics investigation, during which Mr. Fagan

 was implicated in multiple controlled drug purchases. Id. at 65. Police investigated Mr. Fagan and

 witnessed him at and around the property on Friendship Road on multiple occasions. Id.

        On April 11, 2018, McCracken County District Judge Chris Hollowell signed a search

 warrant for the Friendship Road property, Mr. Fagan, and any vehicles registered to or in

 possession of Mr. Fagan. [DN 15-3]. Six days later, Paducah Police Department officers, including

 Detective Wentworth, executed the search warrant at the property and discovered marijuana,

 methamphetamine, and other drug paraphernalia in the home. [DN 15-1 at 65].




                                                 1
Case 5:19-cv-00053-TBR-LLK Document 28 Filed 05/27/20 Page 2 of 10 PageID #: 218




        Ms. Askew arrived at the residence while law enforcement officers were executing the

 warrant. Id. at 66. An officer read Ms. Askew the warrant and informed her that she could not enter

 the residence until the search was complete. Id. Ms. Askew emphasizes that one of her children

 was removed from the residence by law enforcement officers and her other child was not allowed

 inside the home to use the restroom. [DN 1 at 7, 8].

        As a result of the search, Mr. Fagan was arrested and charged with multiple crimes in state

 court. [DN 15-1 at 66]. During Mr. Fagan’s criminal case, he filed a motion to suppress the

 evidence seized during the execution of the search warrant on the basis that the search of the

 property was unconstitutional. Id. The state court judge denied the motion after finding that there

 was probable cause to issue the search warrant for the Friendship Road property. Id. On February

 6, 2019, a jury convicted Mr. Fagan of trafficking in a controlled substance. Id. Subsequently, Mr.

 Fagan filed a civil action in this Court claiming his constitutional rights were violated during the

 execution of the search warrant. See Fagan v. Wentworth, 5:18-CV-167-TBR. His claims were

 dismissed on January 30, 2020. Fagan v. Wentworth, No. 5:18-CV-167-TBR, 2020 WL 496516

 (W.D. Ky. Jan. 30, 2020).

        On April 15, 2019, Ms. Askew filed the current § 1983 action against Detective Wentworth

 in his individual and official capacity, and James Arndt, the Paducah City Manager, in his official

 capacity, for violation of her Fourth Amendment rights. [DN 1]. Specifically, Ms. Askew claims

 “Detective Matt Wentworth and his task force had no right nor probable cause to be on the

 premises of 2630 N. Friendship Road.” Id. at 9. The Court conducted an initial review of the

 Complaint pursuant to 28 U.S.C. § 1915(e) and allowed the claim against Detective Wentworth in

 his individual capacity to proceed. [DN 5].




                                                  2
Case 5:19-cv-00053-TBR-LLK Document 28 Filed 05/27/20 Page 3 of 10 PageID #: 219




        On March 2, 2020, Detective Wentworth filed a Motion for Summary Judgment. [DN 15].

 When Ms. Askew failed to respond, the Court issued an order providing her with guidance in

 responding to a motion for summary judgment under Rule 56 of the Federal Rules of Civil

 Procedure and granted an additional thirty days to respond. [DN 52]. Those thirty days have now

 passed, and Ms. Askew has chosen not to respond.

                                       LEGAL STANDARD

        Summary judgment is appropriate when the record, viewed in the light most favorable to

 the nonmoving party, reveals “that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of

 material fact exists where “there is sufficient evidence favoring the nonmoving party for a jury to

 return a verdict for that party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). The

 Court “may not make credibility determinations nor weigh the evidence when determining whether

 an issue of fact remains for trial.” Laster v. City of Kalamazoo, 746 F.3d 714, 726 (6th Cir. 2014)

 (citing Logan v. Denny’s, Inc., 259 F.3d 558, 566 (6th Cir. 2001); Ahlers v. Schebil, 188 F.3d 365,

 369 (6th Cir. 1999)). “The ultimate question is ‘whether the evidence presents a sufficient

 disagreement to require submission to a jury or whether it is so one-sided that one party must

 prevail as a matter of law.’” Back v. Nestlé USA, Inc., 694 F.3d 571, 575 (6th Cir. 2012) (quoting

 Anderson, 477 U.S. at 251–52). The moving party must shoulder the burden of showing the

 absence of a genuine dispute of material fact as to at least one essential element of the nonmovant’s

 claim or defense. Fed. R. Civ. P. 56(c); see also Laster, 746 F.3d at 726 (citing Celotex Corp. v.

 Catrett, 477 U.S. 317, 324 (1986)). Assuming the moving party satisfies its burden of production,

 the nonmovant “must—by deposition, answers to interrogatories, affidavits, and admissions on




                                                  3
Case 5:19-cv-00053-TBR-LLK Document 28 Filed 05/27/20 Page 4 of 10 PageID #: 220




 file—show specific facts that reveal a genuine issue for trial.” Laster, 746 F.3d at 726 (citing

 Celotex Corp., 477 U.S. at 324).

        Additionally, the Court acknowledges that pro se pleadings are to be held to a less stringent

 standard than formal pleadings drafted by attorneys. See Haines v. Kerner, 404 U.S. 519 (1972).

 The duty to be less stringent with pro se complainants, however, “does not require [the Court] to

 conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation

 omitted), nor to create a claim for a pro se plaintiff, Clark v. Nat’l Travelers Life Ins. Co., 518

 F.2d 1167, 1169 (6th Cir. 1975).

                                           DISCUSSION

        First, Defendant argues he is entitled to summary judgment because Plaintiff’s claims are

 barred by the Heck doctrine. [DN 15 at 68]. Pursuant to Heck v. Humphrey, an individual may not

 file a § 1983 suit for damages or equitable relief challenging his state court criminal conviction or

 sentence if a ruling on his federal claim would render the conviction or sentence invalid, until and

 unless the conviction or sentence has been reversed on direct appeal, expunged by Executive

 Order, declared invalid by a state tribunal, or has been called into question by a federal court's

 issuance of a writ of habeas corpus under 28 U.S.C. § 2254. Heck, 512 U.S. 477, 486–87

 (1994); Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005) (“[A] state prisoner's § 1983 action is

 barred (absent prior invalidation)—no matter the relief sought (damages or equitable relief), no

 matter the target of the prisoner's suit ...—if success in that action would necessarily demonstrate

 the invalidity of confinement or its duration.”). In other words, if a ruling on a claim would

 necessarily render the state conviction invalid, the § 1983 claim must be dismissed because it is

 simply not cognizable until the challenged conviction has been remedied by some other

 process. Heck, 512 U.S. at 487.



                                                  4
Case 5:19-cv-00053-TBR-LLK Document 28 Filed 05/27/20 Page 5 of 10 PageID #: 221




        In Fagan v. Wentworth, this Court concluded that Mr. Fagan’s § 1983 claim against

 Detective Wentworth was barred pursuant to Heck because a finding that there was no probable

 cause to search the Friendship Road residence would “imply the invalidity of his [state court]

 conviction.” Fagan v. Wentworth, No. 5:18-CV-167-TBR, 2020 WL 496516, at *2 (W.D. Ky. Jan.

 30, 2020). In the current Motion for Summary Judgment, Detective Wentworth argues that Heck

 also bars Ms. Askew’s § 1983 claim, despite the fact that she was not a party to Mr. Fagan’s

 criminal action, because “there is no evidence to indicate that, had she participated in those

 proceedings, the McCracken Count Circuit Court would have held the warrant to search was

 invalid.” [DN 15-1 at 69]. However, Detective Wentworth provides no authority to support the

 proposition that Heck is applicable in cases where a federal court’s ruling could render an

 individual other than the plaintiff’s conviction or sentence invalid.

        This issue was addressed in Blakely v. Andrade, 360 F. Supp. 3d 453 (N.D. Tex. 2019), in

 which a husband and wife filed a § 1983 action against several defendants alleging their

 constitutional rights were violated during a traffic stop. Although the husband was arrested during

 the stop and faced criminal charges, the wife was not arrested or charged with any crimes. Id. at

 474. In the § 1983 action, the wife claimed that “she was unlawfully seized, deprived of her

 Fourteenth Amendment due process and equal protection rights as a result of the traffic stop, and

 that the vehicle was unlawfully searched and seized.” Id. The district court stated that “[e]ven

 though no criminal proceedings are pending against her, it is possible that Heck may also bar those

 claims because they ‘are intertwined and based on substantially the same factual allegations’

 as Husband's claims, and it would be necessary to make a determination on the validity of the

 traffic stop and arrest in order to determine whether those alleged violations occurred.” Id.

 (citing Willis v. City of Hattiesburg, No. 2:14cv89-KS-MTP, 2015 WL 13651763, at *5 (S.D.



                                                   5
Case 5:19-cv-00053-TBR-LLK Document 28 Filed 05/27/20 Page 6 of 10 PageID #: 222




 Miss. Jan. 30, 2015) (citing cases) (finding that claims of all plaintiffs, even those without criminal

 proceedings pending against them, were subject to stay based on Heck ); see also Blakely, 2016

 WL 6581283, at *2 (recommending stay of proceedings under Heck as to both Plaintiffs in their

 previous lawsuit until Husband's state criminal case was resolved); Richardson v. Union Pub.

 Safety Dep't Police, No. 7:10-CV-2679-MGL-JDA, 2012 WL 4051826, at *5 (D.S.C. July 27,

 2012) (staying proceedings as to both plaintiffs even though there was no criminal conviction or

 pending appeal associated with one of the plaintiffs)).

        This case is similar to Blakely in that both Mr. Fagan and Ms. Askew were involved in the

 search at the Friendship Road residence, but only Mr. Fagan was arrested and charged as a result

 of the search. Additionally, both Mr. Fagan and Ms. Askew filed § 1983 suits against Detective

 Wentworth alleging that he lacked probable cause to secure the search warrant for the property.

 Although Ms. Askew was not criminally charged as a result of the search, Heck may also bar her

 claims because they “are intertwined and based on substantially the same factual allegations”

 as Mr. Fagan’s claims, and thus, it would be necessary to make a determination on the validity of

 the search of the Friendship Road in order to determine whether the alleged constitutional

 violations occurred. See id.

        However, even if Heck did not bar Ms. Askew’s claim, the Court finds that summary

 judgment is still appropriate because Ms. Askew has failed to establish a § 1983 claim for violation

 of her Fourth Amendment rights. The Fourth Amendment specifically requires that “no Warrants

 shall issue, but upon probable cause.” U.S. Const. amend. IV. The law does not require that every

 conceivable explanation other than a suspect's illegal conduct be ruled out in order to find probable

 cause, “[i]nstead, we need only consider whether there are facts that, given the factual and practical

 considerations of everyday life, could lead a reasonable person to believe that an illegal act has



                                                   6
Case 5:19-cv-00053-TBR-LLK Document 28 Filed 05/27/20 Page 7 of 10 PageID #: 223




 occurred or is about to occur.” United States v. Strickland, 144 F.3d 412, 416 (6th Cir. 1998)

 (citations omitted). “To demonstrate probable cause to justify the issuance of a search warrant, an

 affidavit must contain facts that indicate a fair probability that evidence of a crime will be located

 on the premises of the proposed search.” United States v. Abboud, 438 F.3d 554, 571 (6th Cir.

 2006) (quoting United States v. Frazier, 423 F.3d 526, 531 (6th Cir. 2005), cert. denied, 549 U.S.

 976, 127 S.Ct. 446, 166 L.Ed.2d 309 (2006)).

        Reasonable minds may differ as to the determination of probable cause; therefore, great

 deference is accorded to the magistrate judge’s determination. United States v. Leon, 468 U.S. 897,

 914, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984). This deference is not unbounded. Id. First, the

 decision may be inspected as to the knowing or reckless falsity of the affidavit on which the

 decision is based. Id. Additionally, the magistrate must act as a “neutral and detached” magistrate,

 but not as a rubber stamp. Id. Finally, “courts will not defer to a warrant based on an affidavit that

 does not ‘provide the magistrate with a substantial basis for determining the existence of probable

 cause.’” Id. at 915, 104 S.Ct. 3405 (citing Illinois v. Gates, 462 U.S. 213, 239, 103 S.Ct. 2317, 76

 L.Ed.2d 527 (1983)). If the magistrate's probable cause determination was based on an improper

 analysis of the totality of the circumstances, or the warrant was improper in some other respect, a

 reviewing court may properly conclude the warrant was invalid. Id.

        The affidavit presented in support of the search warrant “must contain particularized facts

 demonstrating ‘a fair probability that evidence of a crime will be located on the premises of the

 proposed search.’” United States v. McPhearson, 469 F.3d 518 (6th Cir. 2006) (quoting Frazier,

 423 F.3d at 531). The issuing judge must have a substantial basis for concluding that a search of

 the premises would uncover evidence of wrongdoing. United States v. Savoca, 739 F.2d 220, 224

 (6th Cir. 1984). “This requires ‘a nexus between the place to be searched and the evidence



                                                   7
Case 5:19-cv-00053-TBR-LLK Document 28 Filed 05/27/20 Page 8 of 10 PageID #: 224




 sought.’” McPhearson, 469 F.3d at 518 (quoting United States v. Carpenter, 360 F.3d 591, 594

 (6th Cir. 2004)). Mere presence or arrest of a suspect at a residence is too insignificant a connection

 with that residence to establish the nexus necessary for a finding of probable cause. Id.; United

 States v. Savoca, 761 F.2d 292, 297 (6th Cir. 1985). The Supreme Court, in Zurcher v. Stanford

 Daily et al., held that “the critical element in a reasonable search is not that the owner of the

 property is suspected of crime but that there is reasonable cause to believe that the specific ‘things'

 to be searched for and seized are located on the property to which entry is sought.” 436 U.S. 547,

 556, 98 S.Ct. 1970, 56 L.Ed.2d 525 (1978).

        In this case, Detective Wentworth’s affidavit contained particularized facts demonstrating

 a fair probability that evidence of a crime would be located at the Friendship Road residence.

 Specifically, Detective Wentworth described a months-long narcotics investigation utilizing

 reliable confidential informants to conduct controlled heroin purchases. [See DN 15-3]. On

 multiple occasions, Mr. Fagan was present during the controlled buy or was seen providing heroin

 to the individual who then sold the drugs to the confidential informant. Id. A second confidential

 informant told police that Mr. Fagan frequently sold heroin from different properties in Paducah,

 though Mr. Fagan was currently living with his girlfriend in west Paducah, across from a trailer

 park community and storage units. Id. at 89. Based on this information, police located Mr. Fagan’s

 residence at Friendship Road, a west Paducah home across the street from a trailer park community

 and storage units. Id. From December 2017 to April 2018, Mr. Fagan’s vehicle was seen parked at

 the residence for extended periods of time. Id. Additionally, police frequently observed Mr. Fagan

 outside the residence and witnessed him entering and exiting the home with a key on at least two

 occasions. Id.




                                                   8
Case 5:19-cv-00053-TBR-LLK Document 28 Filed 05/27/20 Page 9 of 10 PageID #: 225




        On April 9, 2018, the police department received information that an individual was

 traveling to Paducah in a green Buick to purchase heroin from a black male named Anthony

 Mathis. Id. at 89–90. Police located the vehicle in front of a Paducah home and witnessed Mr.

 Fagan enter the residence with a key. Id. at 90. The individual left the property in the green Buick

 and was apprehended by police. Id. The individual admitted she was a heroin user and had been

 purchasing drugs from a male in Paducah for two years. Id. She was shown a photograph of Mr.

 Fagan and identified him as the man who sold her drugs. Id.

        On April 10, 2020, Detective Wentworth confirmed with the local power company that Mr.

 Fagan’s name was on the electric bill at one of the residences where police had witnessed him

 engaged in drug-related activity. Id. On April 11, Detective Wentworth discovered that Ms.

 Askew’s name was on the electric bill at the Friendship Road property. Id. at 91. The same day,

 Mr. Fagan and his vehicle were observed at the Friendship Road residence. Id.

        In the Complaint, Ms. Askew appears to argue that there was no probable cause to search

 her property because Detective Wentworth knew that the electricity at the residence was in her

 name. [DN 1]. First, the Court notes that this information was presented to the issuing judge as the

 affidavit specifically states that the electricity at the Friendship Road residence was in Ms.

 Askew’s name. Moreover, police had been informed that Mr. Fagan lived at the Friendship Road

 property with his girlfriend and had been observed multiple times at the residence and using a key

 to enter. Based on this information, and the totality of the circumstances, the affidavit contained

 particularized facts demonstrating a fair probability that evidence of a crime will be located at the

 Friendship Road residence, despite the fact that the electricity was in Ms. Askew’s name.

        Finally, Ms. Askew takes issue with the fact that she owned the Friendship Road property,

 but her name was not listed on the search warrant. [DN 1]. The Supreme Court has stated that “[t]he



                                                  9
Case 5:19-cv-00053-TBR-LLK Document 28 Filed 05/27/20 Page 10 of 10 PageID #: 226




  critical element in a reasonable search is not that the owner of the property is suspected of crime

  but that there is reasonable cause to believe that the specific ‘things’ to be searched for and seized

  are located on the property to which entry is sought.” Zurcher, 436 U.S. at 556.


           [W]hile probable cause for arrest requires information justifying a reasonable belief that
           a crime has been committed and that a particular person committed it, a search warrant
           may be issued on a complaint which does not identify any particular person as the likely
           offender. Because the complaint for a search warrant is not ‘filed as the basis of a
           criminal prosecution,’ it need not identify the person in charge of the premises or name
           the person in possession or any other person as the offender.

  Id. (citation omitted). “Therefore, an affidavit in support of a search warrant does not need to name

  or describe the person who sold the drugs or name the owner of the property.” United States v.

  Pinson, 321 F.3d 558, 564–65 (6th Cir. 2003). Accordingly, the affidavit in this case is not invalid

  because it failed to name Ms. Askew as the owner of the Friendship Road property.

                                              CONCLUSION

         For the reasons set forth herein, Defendant’s Motion for Summary Judgment, [DN 15], is

  GRANTED. The Court will enter a separate Order and Judgment contemporaneous to this

  Memorandum Opinion.




                                                                         May 27, 2020

  CC: Attorneys of Record

  Marquita Askew
  2630 N Friendship Rd
  Paducah, KY 42001




                                                      10
